Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered June 21, 2000, as amended July 10, 2002, convicting him of burglary in the second degree, grand larceny in the third degree, criminal possession of stolen property in the third degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly exercised its discretion in making its Sandoval ruling (see People v Sandoval, 34 NY2d 371; People v Gray, 84 NY2d 709, 712-713; People v Pavao, 59 NY2d 282).
*470Contrary to the defendant’s contention, the trial court properly admitted testimony regarding a conversation between the complaining witness and the arresting officer. The testimony was not offered for its truth but to explain the sequence of events, how one of the pieces of stolen property was recovered, and the reason why some of the items recovered were not vouchered (see People v Salko, 47 NY2d 230, 239-240).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Prudenti, P.J., Florio, Schmidt and Mastro, JJ., concur.